DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 5/13/2020.
Claims 1-52 have been withdrawn.
Claims 53-69 have been canceled.
Claim 70 has been amended.
Claims 70-86 are pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding to the 112(f) interpretation, Applicant has not provided any argument regarding to the 112(f) interpretation recited in the office action mailed on 3/13/2020.

In conclusion, since the claim recites a generic place holder coupled with functional language but fails to recite sufficiently definite structure, material or acts to perform that function, the claim limitations are being interpreted as invoking 112(f).
The rejection under 35 U.S.C. 112(b) of claims 70-86 has been maintained because the amendment filed on 5/13/2020 has not addressed the issues recited in the Office Action mailed on 3/13/2020.  The following rejections are either reiterated or newly applied.
The rejection under 35 U.S.C. 101 of claims 70-86 has been maintained because Applicant has not submitted arguments regarding the 101 abstract idea rejection with the filing of a response on 5/13/2020.  The following rejections are either reiterated or newly applied.
Applicant’s arguments with respect to claims 70-86 have been considered but are moot.

Claim Objections
Claim 70 is objected to because of the following informalities:  Claim 70 recites the limitation “compares the parent forms”.  It should be changed to “compares the two parent forms” for consistency.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “intelligent selector, mode module and static criteria module” recite in claim 70.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 70, claim limitations “an intelligent selector that receives two parent forms, …; a mode module that defines the type of an algorithm in which the system is being used, …; a static criteria module that receives input of customization data for how forms should be merged; a raw comparison module that performs raw comparison on the two parent forms based on the customization data provided by the static criteria module; a cross reference module, ….; the security behavior module provides known POI, and input for a personality trait tagged to a security event is received; a trait tagging module that associates the security response with personal trait based on prescription of the personal trait and pattern correlation from past security behavior; a trait interaction module that receives a trait makeup from the trait tagging module, and assesses its internal compatibility; wherein the security event, response, trait are stored in the security behavior cloud/ an oversight management module monitors developments in an exploit storage and usage; result feedback module provides the result if the exploit worked and if it should be incorporated into the Exploit DB; creativity module produces the next generation for a pathway; syntax module provides a framework for reading & writing computer code; iteration module (IM) uses the static core (SC) to syntactically modify the code base of dynamic shell (DS); a security review module…; virtual obfuscation module confuses & restricts code by gradually & partially submerging them into a virtualized fake environment; and metric processing module reverse engineers the variables from selected pattern matching algorithm (SPMA) security response” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 70, 
Claim 70 recites “wherein amount of overlapping information is filtered through according to a ratio set by the static criteria module”.  It is unclear if the amount of overlapping information is derived from the comparison or ranking steps.  Appropriate correction is required.
Claim 70 further recites “wherein in the intelligent selector, when two parts of the parent forms compete to define a feature at the same place in the hybrid form, a prioritization process occurs to choose which features are made prominent”.  It is unclear what it means by the two parts of the parent forms compete to define a feature at the same place.  The same place in the hybrid form is unclear what position it is in the hybrid form.  It is not defined in the claim.  It is further unclear how the prioritization process is triggered to choose which features are made prominent.  Appropriate correction is required.
Regarding claims 70 and 73, this claim recites “very different”.  The term "very different is a relative term which renders the claim indefinite.  The term "very different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 74, Claim 74 recites “when both data sets compete to define a feature at the same place in the hybrid form, a prioritization process occurs to choose which features are made prominent”.  It is unclear what it means by the two parts of the parent forms compete to define a feature at the same place.  The same place in the hybrid form is unclear what position it is in the hybrid form.  It is not defined in the claim.  
Regarding claim 76, this claim recites “wherein a trait makeup and indexed security Points of Interest (POI) are provided to query security events with their responses”.  It is unclear how the generated features recited in claim 70 are implemented in the trait makeup and indexed security POI.  Appropriate correction is required.
Regarding claim 77, this claim recites “wherein the security event, response, trait are stored in the security behavior cloud”.  It is unclear how the generated features recited in claim 70 are used to implement the security event recited in the cross reference module, trait tagging module and trait interaction module.  Appropriate correction is required.
Regarding claim 78, this claim recites “wherein a security ruleset is tested with an artificial exploit”.  It is unclear how the generated features recited in claim 70 are used to implement the tested security ruleset based on the artificial exploit.  Appropriate correction is required.
Regarding claim 80, this claim recites “further comprising a monitoring/interaction system, in which the creativity module produces the next generation for a pathway, wherein two input forms are compiled security behavior from the security behavior cloud”.  It is unclear how the pathway is linked with the generated features recited in claim 70.  Appropriate correction is required.
Regarding claim 82, this claim recites “comprising a malware predictive tracking algorithm…is used to predict a currently unknown threat”.  It is unclear how the 
Regarding claim 83, this claim recites “further comprising a critical infrastructure protection & retribution through cloud & tiered information security (CIPR/CTIS) that comprises trusted platform security information synchronization service”.  It is unclear how the generated features recited in claim 70 is used by the critical infrastructure protection & retribution through cloud & tiered information security for realtime and retrospective security analysis.  Appropriate correction is required.
Regarding claim 84, this claim recites “further comprising a logically inferred zero-database a-priori realtime defense (LIZARD)”.  It is unclear how the generated features recited in claim 70 is used by the LIZARD to generate a template for creating counterfeit and useless data.  Appropriate correction is required.
Regarding claim 85, this claim recites “further comprising a clandestine machine intelligence & retribution through covert operations in cyberspace module”.  It is unclear how the generated features recited in claim 70 is used by the malware predictive tracking algorithm to recognize the malicious behavior after more time to analyze.  Appropriate correction is required.
Regarding claim 86, this claim recites “further comprising a critical thinking, memory and perception algorithm that produces an emulation of the observer, and tests/compares all potential points of perception with such variations of observer emulations
Dependent claims 71-86 are rejected under 35 U.S.C. 112(b) as they being dependent upon a rejected base claim 70, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 70 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 15/264,744 (reference application).  Although the claim at issue is not identical, it is not patentably distinct from each other because each and every limitation of the instant claim appears to be substantially anticipated by the corresponding claim of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 15/145,800
Copending Application 15/264,744
Claim 70:

A computer system comprising: 








































a) an intelligent selector that receives two parent forms, wherein the parent forms represent abstract constructs of data, and merges the two parent forms into a hybrid form; 

b) a mode module that defines the type of an algorithm in which the system is being used, wherein the intelligent 

c) a static criteria module that provides customization data for how the parent forms should be merged into the hybrid form, wherein the intelligent selector compares the parent forms according to the data provided by the static criteria module, figures out what has stayed the same and what has changed between the two parent forms,

wherein the intelligent selector ranks the importance of changes, and merges the two parent forms into the hybrid form according to the data provided by the static criteria module and definition provided by the mode module, wherein amount of overlapping information is filtered through according to a ratio set by the static criteria module, 

wherein if the ratio is set to large then a large amount of data in the Parent forms that has remained consistent will be merged into the hybrid form, 

wherein if the ratio is set to small then most of the hybrid form will have a very different from its parent forms, and wherein in the intelligent selector, when two parts of the parent forms compete to define a feature at the same place in the hybrid form, a prioritization process occurs to choose which features are made prominent and which are overlapped and hidden.


A computer system of perpetual giving comprising: a) one or more donor entities; b) one or more endowment fund entities, wherein the donor entities invest to the 

wherein the creativity module comprises: 

i) an intelligent selector that receives two parent forms, wherein the parent forms represent abstract constructs of data, and merges the two parent forms into a hybrid form; 

ii) a mode module that defines the type of an algorithm in which the system is being used, wherein the intelligent 


iii) a static criteria module that provides customization data for how the parent forms should be merged into the hybrid form, wherein the intelligent selector compares the parent forms according to the data provided by the static criteria module, figures out what has stayed the same and what has changed between the two parent forms, 

wherein the intelligent selector ranks the importance of changes, and merges the two parent forms into the hybrid form according to the data provided by the static criteria module and definition provided by the mode module, wherein amount of overlapping information is filtered through according to a ratio set by the static criteria module, 

wherein if the ratio is set to large then a large amount of data in the parent forms that has remained consistent will be merged into the hybrid form, 

wherein if the ratio is set to small then most of the hybrid form will have a very different from its parent forms, and wherein when both data sets compete to define a feature at the same place in the hybrid form, a prioritization process occurs to choose which features are made prominent and which are overlapped and hidden.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 70-79 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
Step 1: 
With regard to claims 70-79, the claims are recited as being directed to a machine.  

Step 2A Prong One:
With regard to claims 70-79, the claims recite the following claim limitations:
70. A computer system comprising: a) an intelligent selector that receives two parent forms, wherein the parent forms represent abstract constructs of data, and merges the two parent forms into a hybrid form; b) a mode module that defines the type of an algorithm in which the system is being used, wherein the intelligent selector decides parts to merge based on the type of the algorithm; and c) a static criteria module that provides customization data for how the parent forms should be merged into the hybrid form, wherein the intelligent selector compares the parent forms according to the data provided by the static criteria module, figures out what has stayed the same and what has changed between the two parent forms, wherein the intelligent selector ranks the importance of changes, and merges the two parent forms into the hybrid form according to the data provided by the static criteria module and definition provided by the mode module, wherein amount of overlapping information is filtered through according to a ratio set by the static criteria module, wherein if the ratio is set to large then a large amount of data in the parent forms that has remained consistent will be merged into the hybrid form, wherein if the ratio is set to small then most of the hybrid form will have a very different from its parent forms, and wherein when both data sets compete to define a feature at the same place in the hybrid form, a prioritization process occurs to choose which features are made prominent and which are overlapped and hidden..   

71… wherein the customization data comprises ranking prioritizations, desired ratios of data, and data to direct merging which is dependent on the type of algorithm defined by the mode module.

72. .. wherein the intelligent selector comprises a raw comparison module that performs raw comparison on the two parent forms based on the customization data provided by the static criteria module, wherein the raw comparison module outputs regarding changes and non-changes, wherein the intelligent selector ranks importance of the changes based on the customization data, wherein the changes and the non-changes are merged into a hybrid form based on the customization data of the static criteria and the type of the algorithm of the mode, wherein the merging comprises adjusting ratio distribution of data, importance of data, and relationship between data, wherein a ratio mode, a priority mode, and a style mode are preset in the system.

73. .. wherein in the ratio mode, the amount of overlapping information is filtered through according to the ratio set by the Static Criteria, wherein if the ratio is set to large then a large amount of form data that has remained consistent will be merged into the hybrid form, wherein if the ratio is set to small then most of hybrid form will be constructed has a very different from its past iterations.

74… wherein in the priority mode, when both data sets compete to define a feature at the same place in the form, a prioritization process occurs to choose which features are made prominent and which are overlapped and hidden, wherein when only one trait can occupy in the hybrid form, a prioritization process occurs.

75…in the style mode, the manner in which overlapping points are merged, wherein the Static Criteria and mode direct this module to prefer a certain merge over another.

76…wherein a trait makeup and indexed security Points of Interest (POI) are provided to query security events with their responses, wherein the POI's are stored in a security POI pool, and POI's are bridged with the trait index, wherein when a personality trait regarding a security issue is queried, relevant POI's are looked up in the POI pool and the relevant Event and Response storage are retrieved and returned, wherein in a POI interface module, personal traits are associated with POI's.

77…further comprising a response parser, which comprises: a) a cross reference module, in which that data describing a security event and a response to the security event are received; a security behavior module provides known POI, and input for a personality trait tagged to a security event is received; b) a trait tagging module that associates the security response with personal trait based on prescription of the personal trait and pattern correlation from past security behavior; and c) a trait interaction module that receives a trait makeup from the trait tagging module, and assesses its internal compatibility; wherein the security event, response, trait are stored in the security behavior cloud.

78… wherein a security ruleset is tested with an artificial exploit, wherein after the exploit is performed, result feedback module provides the result if the exploit worked and if it should be incorporated into the Exploit DB, wherein an information release module provides details to a creativity module for how the next exploit should look like, wherein information is merged between the information release module and the Exploit DB, wherein the exploit is performed as a batch in which all the evolutionary pathways get tested in parallel and simultaneously with the same exploit, wherein the creativity module produces a hybrid exploit that uses the strengths of prior exploits and avoids known weaknesses in exploits based on result by the information release module.

79… wherein an oversight management module monitors developments in an exploit storage and usage, wherein exploits are produced/modified/removed by external inputs, wherein the exploits are stored along with known behavioral history that describes how the exploits performed in the past within certain conditions and exploit importance.

These claim limitations appear to recite “Mental Processes” including evaluations, classifications and requirements which may be performed in the human mind.  
A human being may manually observe data or events based on criteria to produce suspected patterns.  The claims do not recite how a threat being detected based on the merged criteria, merely that it is done using observe analysis.  A human being looking at the abnormal patterns and identifying a potential incident based on the observed analysis.  The claims do not recite how the threats are predicted based on range and makeup of unknown threats, and instead appears to recite the concepts in a high level of generality capturing concepts which may be performed within a human mind.

Step 2B Prong Two:
With regard to claims 70-79, the claims recite additional elements.
A computer system comprising: a) an intelligent selector…; b) a mode module …; and c) a static criteria module ….

wherein the intelligent selector comprises a raw comparison module ... 

a response parser, which comprises: a) a cross reference module, …; the security behavior module …; b) a trait tagging module …; and c) a trait interaction module …. 

, result feedback module … the information release module …. 

, wherein an oversight management module …. 

, further comprising a monitoring/interaction system, in which the creativity module …the Artificial Security Threat (AST) system, … the creativity module ... 

The system of claim 63, wherein an automated growth guidance system intervenes between external control and the monitoring and interaction system, wherein a module type…

…the creativity module, ... 

, …a metric processing module ….


These claim limitations appear to merely add the use of generic computer components which are merely executing the abstract idea within a computer device. (See MPEP 2106.05(b))  None of the limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  As such these claim limitations do not appear to integrate the abstract idea into a particular application.

Step 2B:

These claim limitations appear to merely add the use of generic computer components which are merely executing the abstract idea within a computer device. (See MPEP 2106.05(b))  As such these claim limitations do not appear to amount to significantly more than the abstract idea itself.

When viewed as an ordered combination, the claim appears to recite a series of mental processes which are being executed by generic computing devices.  As such, when viewed as an ordered combination the claims do not appear to amount to significantly more than the abstract idea itself.
Dependent claims 71-79 add additional limitations of customization data, raw comparison, overlapping information, prioritization process, overlapping points, trait, make up, indexed security POI, response parser, security ruleset and exploit usage.  This additional steps merely refine and further limit the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of its respective independent claim.  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea.  Accordingly, these dependent claims are patent-ineligible.

Conclusion
Based on the above analysis the claims 70-79 have been determined to not be eligible subject matter under 35 USC 101.

No Art Rejection
Regarding claims 70-86, normally a claim which fails to comply with the 1st and/or 2nd paragraphs of 112 will not be analyzed as to whether it is patentable over the prior art rejection since to do so would of necessity required speculation with regard to the meets and bounds of the claimed subject matter, In re Steele, 308 f .2d 859, 862-63, 134 USPQ 292, (CCPA 1962) and In re Wilson, 424 F .2d 1382, 1385 496 USPQ 494, 496 (CCPA 1970).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRANG T DOAN/Primary Examiner, Art Unit 2431